Citation Nr: 1444121	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Entitlement to service connection for lumbar spine arthritis (claimed as a low back disorder).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1977 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction over the appeal is currently with the RO in Hartford, Connecticut.  The Board has reviewed the physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  A RO decision in October 2008 denied service connection for a low back disorder, finding no evidence that a current low back disorder was incurred in or caused by service.

2.  The Veteran submitted a timely notice of disagreement to the October 2008 rating decision denying service connection for a low back disorder, but did not submit a timely substantive appeal.

3.  Evidence received since the October 2008 rating decision denying service connection for a low back disorder is new and material, as it contains evidence not previously considered that relates to the unestablished fact of whether a current low back disorder was incurred in or caused by service, so raises a reasonable possibility of substantiating the claim.

4.  The Veteran sustained a low back injury in service.

5.  The Veteran has a current disability of lumbar spine arthritis.

6.  Symptoms of the current lumbar spine arthritis have been continuous since service separation.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the claim for service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the October 2008 rating decision is new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
The claims on appeal have been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claims have been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to reopen service connection for a low back disorder.  In October 2008, the RO denied service connection for a low back disorder, and informed the Veteran in an October 2008 letter.  The Veteran submitted a notice of disagreement to the October 2008 rating decision, but did not file a timely substantive appeal within 60 days of the August 2009 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the October 2008 rating decision, the RO denied the claim for service connection for a low back disorder on the basis that there was no evidence that a current low back disorder was incurred in or caused by service (nexus to service).  The RO considered the service treatment records, post-service private treatment records, VA examination reports and medical opinions from September 2008 and October 2001, and the Veteran's written statements.  In light of the foregoing, new and material evidence must relate to the unestablished fact of a nexus between service and a current low back disability.

After reviewing the evidence received since the October 2008 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for a low back disability.  Specifically, an October 2011 letter from a VA neurologist includes the opinion that "a chronic back pain syndrome" was caused by a service-related injury and exacerbated by age.  The letter demonstrates familiarity with the Veteran's medical history, including continuous symptoms of back pain since service and a 1981 truck accident that occurred while the Veteran was serving on active duty.

In summary, the new evidence relates to the unestablished fact of a nexus between service and a current low back disability.  This evidence was not previously considered and raises a reasonable possibility of substantiating the claim.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disorder.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim for service connection for a low back disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that current lumbar spine arthritis is related to a back injury sustained in service.  Specifically, the Veteran contends that the low back was injured in a truck accident in 1981 and that intermittent low back pain has been present since the accident.  See, e.g., June 2003 VA Form 21-4138; May 2012 Decision Review Officer (DRO) hearing transcript at 5-7.

Initially, the Board finds that the Veteran sustained a low back injury in service.  Service treatment records show that the Veteran was struck by a moving truck in June 1981 and presented with complaints including "severe tenderness" over the lumbar spine region.  No diagnosis was provided for the back; however, the service treatment records also show several instances of treatment for low back pain, including from January 1983, July 1985, and March 1987.

The Board next finds that the Veteran has a current disability of lumbar spine arthritis.  The lumbar spine arthritis diagnosis was most recently provided in the September 2012 VA examination report, which included the results of diagnostic testing showing degenerative changes in the lumbar spine.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether symptoms of lumbar spine arthritis have been continuous since service separation.  In addition to the treatment records from January 1983, July 1985, and March 1987 in service, the service treatment records also include a July 1988 (post-separation in February 1988) record of treatment for low back pain with history that had been present for two months.  

The next medical evidence of treatment or symptoms related to a low back disorder is after service in March 2001, when the Veteran presented for emergency care at C.H.H. with low back pain that he reported had been present for a week and a half.  At the time, the Veteran reported a medical history notable for the 1981 back injury in service.  An April 1991 examination report by Dr. B.M. reflects that the Veteran reported a history of recurrent back pain since injuring his back in service, with an increase in pain over the previous month.

In written statements and oral testimony, the Veteran has stated that low back pain has been continuous since the 1981 truck accident.  Written statements from February 2001, June 2003, and April 2009 all report a history of continuous back pain since 1981.  During the May 2012 DRO hearing, the Veteran testified that back pain has been continuous since the injury, and his statements were deemed "accurate" by his daughter.  See May 2012 DRO hearing transcript at 5-7, 14.
With the exception of the July 1988 record of treatment for low back pain, there is no medical evidence of any complaints, treatment, or symptoms of lumbar spine arthritis until 2001, which is over 10 years after service separation in February 1988, and thus tends to weigh against the Veteran's reported history of continuous symptoms since service separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Nevertheless, the Board finds that the testimony and written statements provided by the Veteran, which weigh in support of a finding of continuous low back pain since service separation, is competent and credible.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Moreover, as the Veteran reported that symptoms were continuous since the 1981 injury, and not just since service separation, the service treatment records showing three additional records of treatment for low back pain in service lend credibility to the Veteran's history.

For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that symptoms of lumbar spine arthritis have been continuous since service separation; therefore, the criteria for presumptive service connection for lumbar spine arthritis based on continuous post-service symptoms of arthritis have 










been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claims for service connection for lumbar spine arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

Service connection for lumbar spine arthritis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


